DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-10, 14, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) in view of Paullin et al. (2014/0179913).
	Regarding claims 1, 4, 5, 7-9 and 14:  Justine et al. teach a rubber composition comprising a rubber component and a polyglucan [0007].
Justine et al. fail to teach the claimed polyglucan.
However, Paullin et al. teach a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks [0003].  The polyglucan of Paullin et al. is a poly alpha-1,3-glucan with the claimed structure [0007-0016, 0050-0051, 0058-0062; Examples], wherein at least 50%, or at least 90% of the glycosidic linkages are alpha-1,3-glycosidic linkages [0025, 0028] .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyglucan of Paullin et al. as the polyglucan in Justine et al. to use a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks.

	Regarding claim 10:  The appropriate range of polyglucan can be determined by routine experimentation.  The claimed range is very broad, and it is not critical.
	Regarding claim 19:  Justine et al. teach silicones (silicone rubber elastomer) [0007].
	Regarding claim 24:  The composition of Justine et al. does not comprise carbon black [whole document].
	Regarding claim 25:  The composition of Justine et al. does not comprise silica [whole document].
	

Claim 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) and Paullin et al. (2014/0179913) as applied to claim 1 above further in view of Uchida et al (2006/0102269).

However, Uchida et al. teach adding silica and the claimed coupling agent to improve the reinforcement [0032, 0034-0039] of a reinforcement layer of a carcass or bead reinforcement [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the silica and silane coupling agent of Uchida et al. to the composition of Justine et al. to improve the reinforcement of the reinforcement layer.  

Claims 11-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) and Paullin et al. (2014/0179913) as applied to claim 1 above further in view of Hahn (2008/0033082)
Justine et al. fail to teach silica, a silane coupling agent, and a poletheramine.
However, Hahn teaches that adding silica, a coupling agent, and a poletheramine to a rubber composition for a tire to improve the reinforcement of the composition [0006, 0023; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add silica, a silane coupling agent, and a poletheramine as taught by Hahn to the rubber composition of Justine et al. to improve the reinforcement of the composition.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-5, 7-14, 17-19, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/642574. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-14, 17-19, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 16/623232. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-5, 7-14, 17-19, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,731,297. Although the claims at issue are not identical, they are not patentably distinct from each other.


Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyglucan of Paullin et al. as the polyglucan in Justine et al. to use a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks.
The Applicant has stated that Justine does not provide motivation to select a renewable, biodegradable material.  The motivation for a renewable, biodegradable material is taught in Paullin, along with the general trend for more environmentally friendly materials.  The Applicant has neglected to mention the other motivation for the combination, which is that the polyglucan from Paullin et al. can be made economically.  
The Applicant has made the argument that “Justine provides no information regarding poly glucan”.  Therefore, the skilled artisan would consider using any polyglucan.  Paullin et al. provides motivation to use their particular polyglucan in 
The Applicant has alleged unexpected results of using poly alpha-1,3-glucan as a partial replacement of carbon black filler in a rubber composition.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  None of the instant claims require carbon black.  Indeed, claim 24 excludes carbon black.  
2)  The Applicant does not have a comparative example that uses a different polyglucan than claimed. 
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Justine et al.  Justine et al. teach an improved rolling resistance.  
The Applicant has not responded properly to the double patenting rejections.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763